Haskell, J.
Complaint before a magistrate for hunting and killing deer in violation of the game laws. The offense is charged in two several counts averring the destruction of one deer in each count at different times. A trial was had upon the plea of not guilty, and the defendant was convicted and fined eighty dollars and costs. From this sentence the defendant appealed and was again tried in the court below and convicted. He now moves in arrest of judgment:
I. Because the magistrate imposed a fine in excess of his jurisdiction. Suppose he did. One remedy was by appeal, and the defendant has availed himself of it.
II. Because a verdict was not taken upon each count separately. It was taken upon each count. A general verdict of guilty on several counts is a verdict on all, and therefore on each; and any injustice from such procedure cannot be remedied by motion in arrest of judgment, but may be on motion that the verdict be set aside as unwarranted by the evidence. State v. Hood, 51 Maine, 363.
If one count be good, judgment will not be arrested. State v. Hadlock, 43 Maine, 282.
If, however, several substantive offenses be charged in separate counts, and a conviction be had upon all by a general verdict of guilty, judgment may be arrested upon those that are bad, for it "may be several, though the verdict is general.” State v. Burke, 38 Maine, 574. Motions in arrest of judgment reach the sufficiency of the charge, not the justice of the verdict. State v. Rounds, 76 Maine, 123-126.
*191III. Because the first count does not allege the act to have been unlawfully or maliciously done. These specific words need not be averred. The allegation against the peace and contrary to the statute is an equivalent of the former, and the latter is not made an element of the offense by the statute. Both counts being valid, judgment must go on both.

Exceptions overruled. Judgment for the State.